United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1861
Issued: June 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2009 appellant filed a timely appeal of a June 23, 2009 Office of Workers’
Compensation Programs’ decision that affirmed a December 5, 2008 schedule award decision.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant has more than 17 percent impairment of the right leg for
which she received a schedule award.
FACTUAL HISTORY
On March 7, 1997 appellant, then a 30-year-old part-time city carrier, slipped and fell on
icy steps and injured her right ankle. The Office accepted a right ankle sprain, right deltoid
ligament tear, right equinovarus deformity and pain disorder. Appellant did not stop work but
returned to light duty. Appropriate compensation benefits were paid.

Appellant was initially treated by Dr. Robert Leb, a Board-certified orthopedic surgeon.
On January 13, 1999 Dr. Leb performed arthroscopic surgery for medial impingement and
decompression and diagnosed right ankle medial deltoid ligament sprain with impingement. A
September 28, 1999, right ankle magnetic resonance imaging (MRI) scan revealed mild
tenosynovitis of the flexor hallucis longus, marked thickening of the anterior superficial fibers of
the deltoid ligament suggesting a chronic tear with healing and a one centimeter transversely
oriented fracture of the tip of the medial malleolus. On March 23, 2000 Dr. Leb performed an
exploration of the medial ankle with debridement and open lengthening of Achilles tendon. He
diagnosed equinovarus deformity and chronic medial ankle impingement syndrome.
Appellant sought treatment from Dr. Alan W. Davis, a Board-certified orthopedic
surgeon, beginning September 8, 1999. Dr. Davis diagnosed equinovarus deformity along with
chronic and worsening inflammation of the posterior tibial tendon. He opined that appellant
developed reflex sympathetic dystrophy, reflex regional pain syndrome and pain disorder with
medical and psychological factors.
On May 7, 2003 the Office accepted pain disorder with both psychological factors and
general medical condition.
On May 15, 2005 appellant filed a claim for a schedule award. She submitted a
December 14, 2005 x-ray of her right ankle which revealed narrowing of the articulation
between the medial malleolus, lateral malleolus and talus, mild hypertrophic spurring and
degenerative changes.
On November 7, 2006 the Office referred appellant to Dr. Karl V. Metz, a Board-certified
orthopedic surgeon, for an evaluation of any permanent impairment to the right leg in accordance
with the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment,1 (A.M.A., Guides). In a December 4, 2006 report, Dr. Metz diagnosed
right ankle sprain, sprain of the right deltoid ligament, acquired equinovarus deformity on the
right and pain in the right ankle and foot. He noted that appellant reached maximum medical
improvement in the fall of 2003. Examination of the right ankle revealed plantar flexion of 35
degrees for zero percent whole person impairment, extension of 5 degrees for three percent
whole person impairment, inversion of 20 degrees for one percent whole person impairment,
eversion of 5 degrees for one percent whole person impairment, right calf atrophy of three
centimeters for five percent impairment and three percent for ongoing pain. Dr. Metz opined
that appellant had 13 percent whole person impairment.
On December 26, 2006 the Office requested that Dr. Metz clarify his opinion noting that
schedule awards were not granted for whole person impairment ratings. In a January 3, 2007
report, Dr. Metz noted plantar flexion measured 35 degrees for 0 percent impairment,2 extension
measured 5 degrees for 7 percent impairment,3 inversion measured 20 degrees for 2 percent
1

A.M.A., Guides (5th ed. 2001).

2

Id. at 537, Table 17-11.

3

Id.

2

impairment,4 eversion measured 5 degrees for 2 percent impairment,5 right calf atrophy
measured three centimeters for 13 percent impairment and gait abnormality with a mild limp was
a 17 percent impairment. Pursuant to the A.M.A., Guides, he rated 41 percent impairment to the
right lower extremity.
On May 4, 2007 an Office medical adviser concurred with Dr. Metz’s impairment rating
for range of motion deficits which totaled 11 percent impairment. He also concurred with
Dr. Metz’s determination that appellant sustained right calf atrophy of three centimeters for 13
percent impairment.6 However, the Office medical adviser found that Dr. Metz incorrectly
provided a rating for gait derangement. He noted that, under Table 17-5 of the A.M.A., Guides,
appellant would not be entitled to an award for gait derangement because she was not dependent
on assistive devices and did not have an x-ray showing evidence of arthritis. The Office medical
adviser further noted that Dr. Metz’s assessment of chronic pain was arbitrary and that the
objective findings sufficiently described appellant’s functional impairment. He noted that
appellant reached maximum medical improvement on January 3, 2007.
The Office referred the medical adviser’s report to Dr. Metz. On September 26, 2007
Dr. Metz noted that losses for range of motion, gait disturbance and limb atrophy could be
combined pursuant to the Cross Usage Chart at Table 17-2 of the A.M.A., Guides. He revised
his impairment rating, finding 17 percent impairment for gait derangement7 and 7 percent for
chronic pain.8 Dr. Metz opined that appellant had gait impairment based on x-rays of the right
ankle dated December 14, 2005 which revealed degenerative changes.
On January 28, 2008 the Office medical adviser agreed that appellant had 17 percent
right leg impairment. He concurred with Dr. Metz that under Table 17-2 calf atrophy should not
be combined with loss of range of motion. However, appellant did not have impairment for a
limp pursuant to Table 17-5 of the A.M.A., Guides because she did not require the use of
assistive devices. The Office medical adviser noted that appellant had seven percent impairment
for range of motion deficit of the right ankle, four percent impairment for range of motion deficit
of the hind foot and three percent whole person impairment for chronic pain under Chapter 18 of
the A.M.A., Guides that converted to seven percent for the leg.9 The values combined to yield
17 percent impairment of the right lower extremity.10

4

Id. at 537, Table 17-12.

5

Id.

6

Id. at 530, Table 17-6.

7

Id. at 529, Table 17-5.

8

Id. at 527, Table 17-3.

9

Id. at 574.

10

Id. at 604.

3

In a decision dated April 29, 2008, the Office granted appellant a schedule award for 17
percent impairment of the right leg.
The period of the award was January 3 to
December 11, 2007.
On May 21, 2008 appellant requested an oral hearing. She submitted reports dated
April 30 to June 4, 2008 from Dr. Davis, who noted her continued treatment for chronic right
ankle pain.
In an August 4, 2008 decision, an Office hearing representative set aside the April 29,
2008 schedule award and remanded the case for further medical development. He noted that the
second opinion physician provided two supplemental reports with different impairment ratings
that differed from the impairment rating provided by the medical adviser. The hearing
representative instructed the Office to refer appellant for a new second opinion physician to
determine the percentage of impairment.
On August 6, 2008 the Office referred appellant for a second opinion to Dr. Manhal A.
Ghanma, a Board-certified orthopedic surgeon, for an evaluation of the degree of permanent
impairment of the right leg under the A.M.A., Guides. In a September 16, 2008 report,
Dr. Ghanma diagnosed right ankle sprain, sprain of the right deltoid ligament, right acquired
equinovarus deformity and pain in the right ankle joint and foot. On physical examination of the
right ankle and foot, he advised that the right calf measured 53 centimeters compared to 52
centimeters on the left and ambulation revealed a mild limp. Dr. Ghanma noted that plantar
flexion measured 40 degrees, extension or dorsiflexion measured “60” degrees, inversion
measured 30 degrees and eversion measured 15 degrees. He opined that dorsiflexion provided
seven percent impairment, right calf atrophy of one centimeter represented three percent
impairment, gait abnormality was not severe enough to warrant impairment and two percent for
pain-related impairment. Dr. Ghanma opined that appellant sustained 12 percent impairment to
the right lower extremity pursuant to the A.M.A., Guides.
In an October 27, 2008 report, a second Office medical adviser noted that Dr. Ghanma’s
report contained a typographical error as it was apparent that appellant had 6 degrees of
dorsiflexion, or extension, rather than 60 degrees. Consequently, the medical adviser calculated
that plantar flexion measured 40 degrees for zero percent impairment,11 dorsiflexion measured 6
degrees for seven percent impairment,12 inversion measured 30 degrees for zero percent
impairment,13 eversion measured 15 degrees for zero percent impairment,14 and two percent for
pain-related impairment. He concurred with Dr. Ghanma’s determination that appellant’s gait
abnormality was not severe enough to warrant impairment.15 The medical adviser further noted
that Dr. Ghanma incorrectly awarded three percent impairment for calf atrophy, as it could not
11

Id.

12

Id.

13

Id. at 537, Table 17-12.

14

Id.

15

Id. at 529, Table 17-5.

4

be combined with range of motion deficits pursuant to Table 17-2 of the A.M.A., Guides. He
noted that pursuant to the Combined Values Chart appellant had nine percent impairment of the
right lower extremity.16
In a December 5, 2008 decision, the Office denied appellant’s claim for an additional
schedule award.
On December 11, 2008 appellant requested an oral hearing that was held on
April 6, 2009.
In a June 23, 2009 decision, the hearing representative affirmed the Office decision dated
December 5, 2008.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act17 and its
implementing regulations18 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.19
ANALYSIS
The Office accepted appellant’s claim for a right ankle sprain, right deltoid ligament tear,
right equinovarus deformity and pain disorder. It authorized arthroscopic surgery which was
performed on January 13, 1999 and March 23, 2000.
The Office referred appellant to Dr. Ghanma for a second opinion.20 In a report dated
September 16, 2008, Dr. Ghanma diagnosed right ankle sprain, sprain of the deltoid ligament,
16

Id. at 604.

17

5 U.S.C. § 8107.

18

20 C.F.R. § 10.404 (1999).

19

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

20

The Board notes that the Office initially referred appellant to Dr. Metz for a second opinion who issued a
December 4, 2006 report based on whole person impairment. The Office requested that Dr. Metz provide
clarification with regard to his impairment rating and he issued supplemental reports on January 3 and
September 26, 2007. However, an Office hearing representative found that Dr. Metz’s reports and those of the
Office medical adviser were insufficient to establish permanent impairment. The Office acted properly in referring
appellant for another opinion. See Ayanle A. Hashi, 56 ECAB 234 (2004) (when the Office refers a claimant for a
second opinion evaluation and the report does not adequately address the relevant issues, the Office should secure an
appropriate report on the relevant issues).

5

right, acquired equinovarus deformity, right and pain in joint, right ankle, foot. He found that
plantar flexion of 40 degrees,21 inversion of 30 degrees,22 and eversion of 15 degrees23 did not
warrant impairment under the A.M.A., Guides. The Board notes that Dr. Ghanma listed
dorsiflexion deficit at seven percent impairment based on extension measured “60” degrees.
Dr. Ghanma further noted that right calf atrophy measured one centimeter for three percent
impairment.24 Table 17-2 of the A.M.A., Guides, provides that if the evaluator uses range of
motion analysis then the evaluator cannot also rate impairment based on muscle atrophy or the
diagnostic-based estimates.25 Consequently, impairment attributable for calf atrophy cannot be
combined with impairment for decreased motion.
The medical adviser utilized the findings by Dr. Ghanma and correlated them to the
A.M.A., Guides (fifth edition). He noted that Dr. Ghanma’s extension measurement of “60”
degrees was a typographical error and that extension or dorsiflexion of 6 degrees was consistent
with Dr. Ghanma’s finding that appellant had seven percent impairment for dorsiflexion under
Table 17-11. The Board finds that this determination is consistent with the A.M.A., Guides. The
medical adviser calculated that plantar flexion of 40 degrees was zero percent impairment,26
inversion of 30 degrees was zero percent impairment,27 and eversion of 15 degrees was zero
percent impairment.28 He concurred in Dr. Ghanma’s determination that appellant was entitled
to two percent impairment for pain.29 However, the medical adviser properly noted that
Dr. Ghanma incorrectly awarded three percent impairment for calf atrophy. This rating cannot
be combined with range of motion deficits pursuant to Table 17-2 of the A.M.A., Guides. Upon
application of the Combined Values Chart he determined that appellant had nine percent
permanent impairment of the right lower extremity.
The Board finds that appellant does not have more than 17 percent permanent impairment
of the right lower extremity, for which she previously received a schedule award. The evaluation
21

A.M.A., Guides 537, Table 17-11.

22

Id. at 537, Table 17-12.

23

Id.

24

Id. at 530, Table 17-6.

25

Id. at 526, Table 17-2.

26

Id.

27

Id. at 537, Table 17-12.

28

Id.

29

The Board notes that each physician attributed pain-related impairment; however, neither physician cited to a
section of the A.M.A., Guides in support of their determination. To the extent that the physicians relied upon
Chapter 18 of the A.M.A., Guides, the Office has stated that physicians should not use Chapter 18 to rate painrelated impairments for any condition that can be adequately rated on the basis of the body and organ impairment
systems given in other chapters of the A.M.A., Guides. See Frantz Ghassan, 57 ECAB 349 (2006); Linda Beale, 57
ECAB 429 (2006). Any error in allowing unspecified impairment for pain is harmless since the impairment
previously awarded to appellant, 17 percent, is greater than that which Dr. Ghanma and the Office medical adviser
calculated using pain impairment.

6

by Dr. Ghanma and the review by the Office medical adviser do not establish greater
impairment.
CONCLUSION
The Board finds that appellant has no more than 17 percent impairment of the right leg
for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED that the June 23, 2009 and December 5, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: June 10, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

